                         Case 18-23930-PDR        Doc 76    Filed 07/29/20     Page 1 of 2




           ORDERED in the Southern District of Florida on July 29, 2020.




                                                                Paul G. Hyman, Jr.,Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                          Fort Lauderdale Division
                                           www.flsb.uscourts.gov

          In re:                                           Case No. 18-23930-BKC-PGH

          EMMA BUMSHTEYN,                                  Chapter 7

                Debtor.
          ___________________________________/

              AGREED ORDER GRANTING TRUSTEE'S AGREED EX PARTE MOTION FOR
           EXTENSION OF TIME TO FILE COMPLAINT OBJECTING TO DEBTOR’S DISCHARGE

                   THIS CAUSE came on before the Court upon the Trustee's Agreed Ex Parte Motion for

          Extension of Time to Object to File Complaint Objecting to Debtor’s Discharge [ECF No. 75]

          (the “Motion”), and the Court, having reviewed the Motion and the file, noting the Debtor’s

          agreement to the relief set forth herein, and being otherwise duly advised in the matter, it is

                   ORDERED as follows:

                   1.    The Motion is GRANTED.
               Case 18-23930-PDR         Doc 76      Filed 07/29/20    Page 2 of 2




       2.      The Trustee’s deadline to file a complaint objecting to the Debtor’s discharge

under 11 U.S.C. § 727 shall be extended, up to and including September 29, 2020.

                                               ###

Submitted by:

Zach B. Shelomith, Esq.
Leiderman Shelomith Alexander
+ Somodevilla, PLLC
2699 Stirling Road, Suite C401
Ft. Lauderdale, FL 33312
Telephone (954) 920-5355
Facsimile (954) 920-5371
zbs@lsaslaw.com

Copies to:

Zach B. Shelomith, Esq.

Attorney Shelomith is directed to serve copies of this order on all interested parties and to file a
certificate of service.
